Citation Nr: 1625342	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  07-30 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine (neck) disability, to include as due to an undiagnosed illness.  

2. Entitlement to service connection for a lumbar spine (low back) disability, to include as due to an undiagnosed illness.  

3. Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness.  

4. Entitlement to service connection for a bilateral knee disability, to include as due to an undiagnosed illness.  

5. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 22, 2006, and in excess of 70 percent from August 22, 2006 through September 15, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R. Q. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1977 through March 1980, and from December 1990 through July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2009, the Veteran and R. Q. testified at a hearing before the undersigned.  A transcript of the hearing is of record.  

The May 2005 rating decision continued the Veteran's 50 percent disability rating for PTSD.  During the pendency of the appeal, the RO increased his disability rating to 70 percent, effective August 22, 2006, in a July 2007 Supplemental Statement of the Case.  In March 2015, the RO increased his disability rating for PTSD to 100 percent, effective September 15, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran perfected an appeal of a claim for entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities in a November 2009 VA Form 9.  He requested a hearing on this issue.  However, in an April 2014 rating decision, the RO granted the Veteran's TDIU claim.  Therefore, there is no prejudice to the Veteran in his not receiving a hearing on TDIU.  Additionally, at his August 2009 hearing, the undersigned took testimony about the Veteran's inability to work.  

In March 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for a neck disability, a left hip disability, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence of record shows that the Veteran's currently diagnosed low back disability is related to service.  

2. Prior to December 16, 2004, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to problems with memory, disturbances in motivation and mood, and difficulty in establishing and maintaining effective relationships.    

3.  Beginning December 16, 2004, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

4. Beginning August 9, 2009, the Veteran's PTSD caused total occupational and social impairment.  


CONCLUSIONS OF LAW

1. The Veteran's low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Prior to December 16, 2004, the criteria for rating in excess of 50 percent for PTSD were not approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

3.  Beginning December 16, 2004, the criteria for a 70 percent disability rating for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

4. Beginning August 9, 2009, the criteria for a 100 percent disability rating for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Given the granting of the Veteran's claim for service connection for a low back disability, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary with regard to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to his increased rating claim, VA's duty to notify was satisfied by a January 2005 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran's August 2009 hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  

The Veteran was afforded VA examinations in March 2005, December 2005, and September 2014 to evaluate the severity of his PTSD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent to his increased rating claim, the Board remanded this case in March 2010 so that VA treatment records could be obtained and so the Veteran could be afforded a VA examination for PTSD.  These actions were accomplished.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with arthritis of the lumbar spine and intervertebral disc syndrome.  The record shows that he has consistently asserted that he began to have back pain during service.  At his March 1994 Persian Gulf examination, the Veteran reported having back pain in service and attributed it to sleeping on the ground.  In March 1995, he asserted that he had low back pain since 1991, during service.  He also reported onset in 1991 at his December 2005 and September 2014 VA examinations.  

The Veteran has asserted that his arthritis of the lumbar spine manifested in service and that he has experienced symptoms continuously since that time.  Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board finds that the Veteran's reports onset of low back pain while in service in 1991 and continuity of symptoms since service are credible. 

In September 2014, the Veteran underwent a VA examination to determine the etiology of his low back disability.  The examiner noted that the Veteran reported in-service onset of symptoms but did not address the Veteran's lay assertions, rendering the examination inadequate.  Therefore the September 2014 VA examination is not probative evidence.  

The Board finds that the preponderance of the evidence is in favor service connection for a low back disability.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal is therefore granted.  

Because the service connection is being granted under the theory of continuity of symptomatology, it is not necessary to address the Veteran's theory that it is the result of an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  

III. Increased Ratings for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 25 at worst, to 70 at best.  

GAF scores ranging from 21 and 30 are assigned when behavior is considerably influenced by delusions of hallucinations or there is serious impairment in communication or judgment ( e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or there is an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

For the reasons set forth below, the Board grants a 70 percent disability rating beginning December 16, 2004, and denies a disability rating in excess of 70 percent for the period from December 16, 2004 to August 9, 2009; and grants a 100 percent disability rating, effective August 9, 2009.  

The Veteran filed his claim for an increased rating for PTSD on December 16, 2004.  At the time he filed his claim, he had a 50 percent disability rating in effect for his PTSD.  Within the year prior to the date of claim, he underwent a VA examination in May 2004.  He worked full time for the North Carolina Department of Transportation (NCDOT).  He reported problems paying attention and remembering dates, nightmares two to three times per week, intrusive thoughts, depression, and wanting to be alone.  Some days he did not get out of bed and he felt that he neglected the activities of his daughters.  He had an angry disposition.  The examiner assigned a GAF score of 51.  

In a January 2005 VA treatment record, the Veteran was noted to have poor sleep, nightmares, depression, and a GAF score of 60.  

A January 18, 2005 private medical record from Dr. E. E. noted that the Veteran had nightmares, panic attacks, and difficulty remembering things.  He forgot appointments and places that he should be.  Dr. E. E. assigned a GAF score of 35.  It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  In this case, it is reasonable to conclude that the symptoms reported by Dr. E. E. were present when the Veteran filed his claim on December 16, 2004, slightly one month earlier.  A 70 percent disability rating for PTSD is granted, effective December 16, 2004.  

An effective date earlier than December 16, 2004 is not warranted, as there is no medical evidence within one year prior to the Veteran's increased rating claim showing that the criteria for a 70 percent rating for PTSD were more closely approximated.  The May 2004 VA examination report submitted within one year prior to the December 2004 claim shows findings that are best described as occupational and social impairment with reduced reliability and productivity due to problems with memory, disturbances in motivation and mood, and difficulty in establishing and maintaining effective relationships.  These findings are consistent with the criteria for a 50 percent rating for PTSD.  

As discussed in more detail below, as of August 9, 2009, the criteria for a 100 percent disability rating are met, as this is the date the Veteran stopped working and was shown to be totally occupationally and socially disabled due to symptoms such as persistent hallucinations and homicidal ideations.  His GAF scores also are in the range that are reflective of more serious symptoms.

Prior to August 9, 2009, however, the criteria for a 100 percent disability rating for PTSD were not met.    

The Veteran underwent a VA examination in March 2005 and reported an increase in PTSD symptoms.  He stated that his temper was worse.  He stated that he was isolated and slept poorly.  He had nightmares two to three times per week, intrusive thoughts, anxiety, was easily startled, and did not like crowds.  He reported depression but no suicide attempts.  The examiner noted that the Veteran's mood was subdued but tense, and his affect was appropriate.  He did not have hallucinations or delusions.  His remote and recent memory were good, and his insight and judgement were adequate.  The examiner assigned a GAF score of 49.  

A July 2005 VA treatment record showed that the Veteran felt jittery and had a hard time staying focused.  He did not like to be around people.  He still worked for NCDOT.  He reported sometimes having suicidal ideation with no plan or intent.  His GAF score was 60.  

The Veteran underwent a VA examination in December 2005.  He reported living with his wife and daughter but stated that he was having great difficulty maintaining the relationships.  He had anxiety, irritability, and a feeling that people were talking about him.  He was hostile and angry.  He remained employed with NCDOT but reported ongoing problems maintaining relationships with his coworkers and supervisors.  He had poor sleep, flashbacks, and ongoing auditory hallucinations.  He was preoccupied with past events.  He had thoughts of injuring others but was not considered a threat.  At his examination he was fully oriented.  His behavior was appropriate but there was an underlying sense of anger and easy irritability.  His mood was depressed.  His speech was normal.  He did not have suicidal ideation.  The examiner noted that the Veteran had a GAF score of 64 in the past but assigned a score of 38 at the examination.  

An August 2006 VA treatment record shows that the Veteran was in a physical altercation with a coworker and had threatened to harm his daughter and wife.  On his way to the hospital, he reported hearing voices telling him to kill himself or hurt other people.  At his examination, he had auditory hallucinations, a thought disorder, and suicidal and homicidal ideation.  He had poor impulse control and judgment.  He was voluntarily admitted to the hospital for 24 hours.  While hospitalized he had suicidal ideation without a current plan.  He also had homicidal ideation towards coworkers with no plan.  He was paranoid and thought that people were plotting against him.  During his hospitalization, his GAF score was 25 on admission and 70 when he was discharged.  

A December 2006 VA treatment record noted that the Veteran's sleep had improved.  He continued to sometimes hear voices telling him things he should and should not do.  He had nightmares three to four times per week and sometimes saw a shadow of a person around him.  He thought that people wanted to harm him.  He was depressed.  He had fleeting homicidal ideation but not against a specific person.  

VA treatment records from 2007 through 2013 show flashbacks, nightmares, low energy, and occasional suicidal ideation without plan or intent.  They also show angry outbursts, auditory hallucinations, paranoia, low energy, and feelings of hopelessness and isolation.  His GAF scores ranged from 30 at worst to 51 at best.  His impulse control was consistently good, and his insight and judgment were consistently fair. 

Private medical records also describe the Veteran's PTSD.  A June 2008 SSA adult function report noted that the Veteran had nightmares and flashbacks that interrupted his sleep.  He wrote notes to help himself remember things.  He could not pay attention while watching television and reported problems concentrating.  He did not spend much time with other people.   The Veteran reported that he became too disabled to work on June 9, 2008.  Evidence from the NCDOT shows that his employment ended there on August 8, 2009.

An October 2008 NCDOT psychiatric evaluation noted that the Veteran had problems concentrating and did not have friends or acquaintances.  He did not have any specific hobbies or interests.  He attended church less than once a month.  He was preoccupied with his nightmares and anxiety about his stressors.  He had depression with crying spells several times per week.  He had suicidal ideation and attempted to hurt himself in 2007.  He could not interpret proverbs and had difficulty remembering more than three numbers at a time.  He did not know the current President of the United States.  He was irritable and had angry outbursts but was not psychotic.  His GAF was 45.  

The Veteran submitted lay evidence in support of his claim.  In June 2005, he stated that he experienced deep depression and problems concentrating.  He stated that he wanted to hurt people.  He once threatened to kill a coworker and had a plan on how to carry out the homicide, but did not act.  He felt defensive in crowds and had no social life.  He stated that he had nightmares and did not feel safe at home.  At his August 2009 hearing, the Veteran credibly testified that he had poor sleep and nightmares.  He did not like crowds and no longer socialized.  He had a short temper.  He stated he was forgetful and had difficulty making decisions.  He had mood swings and suicidal ideation.  R. Q. credibly testified that she had to label the Veteran's medications for him.  She stated that when she went to visit him, she shouted from outside the house that she was there so he would not be surprised.  She stated that the Veteran had interpersonal problems at work.  

The Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms prior to August 9, 2009, are more closely described as causing occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130 (2015).  The 70 percent rating criteria contemplate his symptoms as described above.  

The Veteran's PTSD is not more closely described by total occupational and social impairment.  Although the Veteran experiences suicidal and homicidal ideation, he has not been determined to be in persistent danger of hurting himself or others.  Instead, he has been found to be low risk for these activities for the majority of the appeal period.  The severity of his suicidal and homicidal ideation is not such that it is more closely described as causing total occupational and social impairment.  Additionally, the Veteran has experienced difficulty concentrating, forgetfulness, sleep disturbance, and mood disturbance.  However, the evidence does not show that they are severe enough to cause total occupational and social impairment.  The record shows that prior to August 9, 2009, he was able to perform all of his activities of daily living and function independently.  

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in total occupational and social impairment prior to August 9, 2009.  They do not more closely approximate the types of symptoms contemplated by the 100 percent  rating, and therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

Prior to August 9, 2009, the Veteran is shown to be totally socially impaired due to such symptoms as persistent auditory hallucinations, suicidal and homicidal ideations, and some paranoia.  His GAF scores were as low as the 20s and 30s during this time frame, as well.  However, he was not both totally socially and occupationally impaired until his employment ended as of August 8, 2009.  Thus, effective August 9, 2009, he is considered totally impaired socially and occupationally; thus, a 100 percent disability rating is warranted, as of that date for his PTSD.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD more closely approximates a 50 percent rating prior to December 16, 2004, a 70 percent criteria, effective December 16, 2004, and a 100 percent rating, effective August 9, 2009, under the applicable Diagnostic Code.  38 C.F.R. § 4.7 (2015).  To the extent that any further increase is denied, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2015).  




C. Extraschedular Consideration

For the period prior to August 9, 2009, there is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  See 38 C.F.R. § 4.130 (2015); see also Mauerhan, 16 Vet. App. 436.  The Board has determined whether the symptoms associated with his PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  See Vazquez-Claudio, 713 F. 3d at 118).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Veteran was assigned a schedular 100 percent disability rating for PTSD, effective August 9, 2009.  A schedular disability rating in excess of 100 percent cannot be assigned for a disability.  Therefore, consideration of an extraschedular rating for the period beginning August 9, 2009, is not necessary.  

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

D. TDIU

When entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, a TDIU was granted effective August 9, 2009.  The TDIU was not in effect for the entire appeal period.  However, the evidence does not show that the Veteran's service-connected disabilities caused unemployability prior to that date.  August 9, 2009, was the last date he was employed by NCDOT.  In March 2012, a statement from NCDOT noted that the Veteran's last day of work was June 5, 2008, but that he remained an employee receiving payments based on Short Term Disability on a leave of absence.  The NCDOT representative stated that the Veteran's last day as an employee was August 8, 2009.  Because the Veteran had substantially gainful employment prior to August 9, 2009, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

Service connection for a low back disability is granted.

A disability rating in excess of 50 percent for PTSD prior to December 16, 2004, is denied.

A 70 percent disability rating for PTSD is granted, effective December 16, 2004, subject to the laws and regulations governing the payment of monetary benefits.  

A 100 percent disability rating for PTSD is granted, effective August 9, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The September 2014 VA examination reports provide adequate opinions regarding whether the Veteran's neck, left hip, and bilateral knee disabilities are the result of an undiagnosed illness for the purpose of establishing service connection under the provisions of 38 C.F.R. § 3.317.  However, the Veteran has asserted that his neck, left hip, and bilateral knee disabilities manifested in service and have continued since that time.  The September 2014 VA examiner did not address his lay assertions.  The etiology opinions are inadequate in this respect.  Addendum opinions are needed to address the Veteran's assertions of continuity of symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the September 2014 examinations so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertion that he began to experience symptoms of his neck, left hip, and bilateral knee disabilities in service and that they have continued since that time.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability began during active service; is related to an incident of service; or, in the case of his currently diagnosed arthritis, began within one year after discharge from active service.

e. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability began during active service; is related to an incident of service; or, if the examiner diagnoses arthritis, began within one year after discharge from active service.

f. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities began during active service; are related to an incident of service; or, in the case of his currently diagnosed arthritis, began within one year after discharge from active service.

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


